Exhibit 5.1 OPINION OF JONES DAY SFN Group, Inc. 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 Re: Registration Statement on Form S-3 Filed by SFN Group, Inc. Ladies and Gentlemen: We have acted as counsel for SFN Group, Inc., a Delaware corporation (the Company), in connection with the authorization of the possible issuance and sale from time to time, on a delayed basis, by the Company of up to $100,000,000 in initial aggregate offering price of: (i)shares of common stock, par value $0.01 per share, of the Company (the Common Stock) and associated participating preferred stock purchase rights of the Company which may be issued to holders of the Common Stock (the Rights); (ii)shares of preferred stock, par value $0.01 per share, of the Company (the Preferred Stock), in one or more series, certain of which may be convertible into or exchangeable for Common Stock; (iii)debt securities of the Company (the Debt Securities), in one or more series, certain of which may beconvertible into or exchangeable for Common Stock; (iv)warrants to purchase Common Stock, Preferred Stock, Debt Securities or any combination thereof (the Warrants), in each case as contemplated by the Companys Registration Statement on Form S-3 to which this opinion is an exhibit (as the same may be amended from time to time, the Registration Statement). The Common Stock, the Rights, the Preferred Stock, the Debt Securities and the Warrants are collectively referred to herein as the Securities and each, a Security. The Securities are to be issued from time to time pursuant to Rule 415 under the Securities Act of 1933 (the Securities Act). In connection with the opinions expressed herein, we have examined such documents, records and matters of law as we have deemed relevant or necessary for purposes of this opinion. Based on the foregoing, and subject to the further limitations, qualifications and assumptions set forth herein, we are of the opinion that: 1. The shares of Common Stock, upon receipt by the Company of such lawful consideration therefor having a value not less than the par value thereof as the Companys Board of Directors (or an authorized committee thereof) may determine, will be validly issued, fully paid and nonassessable. 2. When issued in accordance with the Rights Agreement, dated as of March 17, 1994, as amended by the amendments thereto dated as of June 26, 1996, February 25, 1997, January 20, 1998, November 21, 2000, March 23, 2001, December 1, 2003, September 9, 2009 and May 10, 2010, between the Company and The Bank of New York Mellon, as rights agent (the Rights Agreement), the Rights will be validly issued. 3. The shares of Preferred Stock, upon receipt by the Company of such lawful consideration therefor having a value not less than the par value thereof as the Companys Board of Directors (or an authorized committee thereof) may determine, will be validly issued, fully paid and nonassessable. 4. The Debt Securities, upon receipt by the Company of such lawful consideration therefor as the Companys Board of Directors (or an authorized committee thereof) may determine, will constitute valid and binding obligations of the Company. 5. The Warrants, upon receipt by the Company of such lawful consideration therefor as the Companys Board of Directors (or an authorized committee thereof) may determine, will constitute valid and binding obligations of the Company. In rendering the foregoing opinions, we have assumed that: (i) the Registration Statement, and any amendments thereto, will have become effective (and will remain effective at the time of issuance of any Securities thereunder); (ii)a prospectus supplement describing each class and/or series of Securities offered pursuant to the Registration Statement, to the extent required by applicable law and relevant rules and regulations of the Securities and Exchange Commission (theCommission), will be timely filed with the Commission; (iii) the definitive terms of each class and/or series of Securities will have been established in accordance with the authorizing resolutions adopted by the Companys Board of Directors (or an authorized committee thereof) and, as applicable, the Companys restated certificate of incorporation and applicable law; (iv) the Company will issue and deliver the Securities in the manner contemplated by the Registration Statement and any Securities that consist of shares of capital stock will have been authorized and reserved for issuance, in each case within the limits of the then remaining authorized but unissued and unreserved amounts of such capital stock; (v) the resolutions authorizing the Company to issue, offer and sell the Securities will have been adopted by the Companys Board of Directors (or an authorized committee thereof) and will be in full force and effect at all times at which the Securities are offered or sold by the Company; (vi)all Securities will be issued in compliance with applicable federal and state securities laws; and (vii)any Indenture or Warrant Agreement (each as defined below) will be governed by and construed in accordance with the laws of the State of New York and will constitute a valid and binding obligation of each party thereto other than the Company. The opinion set forth in paragraph 2 above is limited to the corporate authorization and valid issuance of the Rights under the corporation laws of the State of Delaware. We do not express any opinion herein with respect to any other aspect of the Rights, the effect of equitable principles or fiduciary considerations relating to the authorization, execution, delivery or administration of the Rights Agreement or the issuance of the Rights or the enforceability of any particular provisions of the Rights Agreement. In rendering the opinion set forth in paragraph 2 above, we have assumed that the Companys Board of Directors has acted and will act in accordance with its fiduciary duties with respect to the authorization, execution, delivery and administration of the Rights Agreement and the issuance of the Rights. With respect to any Securities consisting of Preferred Stock, we have further assumed that the Company will issue and deliver the shares of Preferred Stock being issued and delivered after the filing with the Secretary of State of the State of Delaware of a certificate of amendment to the Companys restated certificate of incorporation, approved by us, establishing the designations, preferences and rights of the class or series of Preferred Stock being issued and delivered. With respect to any Securities consisting of any series of Debt Securities, we have further assumed that: (i) an Indenture with respect to such Debt Securities will have been authorized, executed and delivered by the Company and the applicable trustee in a form approved by us (the Indenture), and the Indenture will have been qualified under the Trust Indenture Act of 1939, as amended; (ii) all terms of such Debt Securities not provided for in the applicable Indenture will have been established in accordance with the provisions of the applicable Indenture and reflected in appropriate documentation approved by us and, if applicable, executed and delivered by the Company and the applicable trustee; and (iii) such Debt Securities will be executed, authenticated, issued and delivered in accordance with the provisions of the applicable Indenture. With respect to any Securities consisting of Warrants, we have further assumed that: (i)the warrant agreement, approved by us, relating to the Warrants (the Warrant Agreement) to be entered into between the Company and an entity selected by the Company to act as the warrant agent (the Warrant Agent) will have been authorized, executed and delivered by the Company and the Warrant Agent; and (ii)the Warrants will be authorized, executed and delivered by the Company and the Warrant Agent in accordance with the provisions of the Warrant Agreement. The opinions expressed herein are limited by bankruptcy, insolvency, reorganization, fraudulent transfer and fraudulent conveyance, voidable preference, moratorium or other similar laws and related regulations and judicial doctrines from time to time in effect relating to or affecting creditors rights generally, and by general equitable principles and public policy considerations, whether such principles and considerations are considered in a proceeding at law or at equity. As to facts material to the opinions and assumptions expressed herein, we have relied upon oral or written statements and representations of officers and other representatives of the Company and others. The opinions expressed herein are limited to the laws of the State of New York and the Delaware General Corporation Law including applicable provisions of the Delaware Constitution and the reported judicial decisions interpreting such law, in each case as currently in effect, and we express no opinion as to the effect of the laws of any other jurisdiction. We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to Jones Day under the caption Legal Matters in the prospectus constituting a part of such Registration Statement. In giving such consent, we do not thereby admit that we are included in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission promulgated thereunder. Very truly yours, /s/ Jones Day
